DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 5/13/21 have been received. Claims 1-14, and 21-25 have been amended. Claims 15-20 have been cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/21 has been entered.
 Specification
4.	Acknowledgement is made of receipt of amendments to the specification.
Claim Objections
5.	The objections to claims 1 and 11 are withdrawn because the Applicant amended the claims. 
Claim Rejections - 35 USC § 112
6.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-14 and 21-25 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
7.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Elghazzawi  et al. (US 2013/0053909) on claim(s) 1, 3, 5-9, 11, 13, 14, and 25 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Elghazzawi et al. (US 2013/0053909) in view of Scheucher (US 2010/0250043) on claims 2, 4, 10, 12, and 21-24 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Nordstrom on 5/27/21.
The application has been amended as follows.
10.	Claim 24 has been amended to: The battery system of claim 12, wherein the battery controller is further configured to configure, based on the detecting the battery module in the low capacity state, a fourth set of battery modules, among the plurality of battery modules, to be connected to a power source to charge battery modules included in the fourth set of battery modules [[disconnected from the battery]].
Allowable Subject Matter
11.	Claims 1-14 and 21-25 are allowed.
12.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a method, the method comprising: monitoring, by a battery 
	The prior art to Elghazzawi et al. (US 2013/0053909) discloses the external defibrillator also includes a battery module that includes a battery housing, a plurality of battery banks within the housing, each of the battery banks being electrically isolated from each of the other battery banks within the housing and having a total lithium content of less than an amount requiring special handling procedures during transportation and storage, and a plurality of pairs of electrical contacts external to the housing, each of the pairs of electrical contacts being configured to provide an electrical connection to an associated battery bank ([0008]) but does not disclose, teach or render obvious the method comprising: monitoring, by a battery controller, 
	The prior art to Scheucher (US 2010/0250043) teaches apparatus and methods for a battery electric vehicle (BEV) system utilizing hierarchical arrangements of cells, packs, and multi-pack racks along with distributed intelligence and power switching and mixing ([0028]) but does not teach, disclose, or render obvious the method comprising: monitoring, by a battery controller, first load-states of a battery, the battery configured to enable the battery controller to selectively connect and disconnect, respectively to and from the battery, battery modules among a plurality of battery modules installed internal to the battery; determining, by the battery controller, based on the monitoring the first load-states of the battery, that the battery is in a 
13.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 9 is directed to a battery system, the battery system comprising: a battery;
a plurality of battery modules installed internal to the battery; and, a battery controller, wherein the battery controller is configured to: selectively connect and disconnect respectively to and from the battery, battery modules among the plurality of battery modules; monitor first load-states of the battery; determine, based on the monitoring the first load-states of the battery, that the battery is in a disconnected load-state; select, in response to the determining that the battery is in the disconnected load-state, from among the plurality of battery modules, a first and a second set of battery modules, the first and the second set of battery modules selected to produce, while the battery is in the disconnected load-state, a power capacity of the battery less than a rated power capacity of the battery, the first set of battery modules selected to connect to the battery, the second set of battery modules selected to disconnect from the battery; and, configure, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724